ORDER
The Disciplinary Review Board having filed its decision with the Court on June 27, 1995, recommending that WAYNE POWELL of CHERRY HILL, who was admitted to the bar of this State in 1985, be reprimanded for violating RPC 1.8(e) (advancing personal funds to clients) and RPC 1.15(d) (failure to comply with record-keeping provisions of Rule 1:21-6), and good cause appearing;
It is ORDERED that WAYNE POWELL is hereby reprimanded; and it is further
*427ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.